DETAILED ACTION
This is in response to a request for continued examination (RCE) filed on 2/24/21 in which claims 1-20 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/21 has been entered.	
Claim Objections
Claim(s) 11 is/are objected to because of the following informalities:
Claim 11 Line 3 “wherein the the first link” should read “wherein the first link”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 12-15, 18 is/are rejected under U.S.C. 112(b).
The term “third pivot axis…fourth pivot axis” in Claim 12 is unclear and therefore renders the claim indefinite.  Claim 12 depends on Claim 1, in which no “first pivot axis” or “second pivot axis” was established.  Such axes were established in Claim 11.
The term “first link and the first end of the second link are configured to be connected to the outer shell by a locking tab” in Claim 13 is unclear and therefore renders the claim indefinite.  It is unclear whether applicant means to claim the locking tab and connection positively or functionally, especially as the locking tab is the recited structure for the first link and the first end of the second link configured to be connected to the outer shell.  As the connection is claimed functionally, it is unclear whether applicant means to claim the locking tab functionally.  If the locking tab is positive, examiner suggests positively reciting the structure, such as “The protective helmet according to claim 1, further comprising: a locking tab, wherein the first link….by the locking tab.”
Similarly then, the term “locking tab has a rail that is shaped to be slidably received within an accessory attachment rail on a lateral portion of the outer shell” in Claim 14 is unclear and therefore renders the claim indefinite.  Especially based on Claim 14’s dependency on Claim 13, it is unclear whether locking tab and its rail are positively claimed, and whether the accessory attachment rail is positively claimed or merely functional as part of “slidably received.”
Similarly then, the term “the locking tab has a release button configured for releasing the locking tab from the accessory attachment rail” in Claim 15 is unclear and therefore renders the claim indefinite.  Especially based on Claim 15’s dependency on Claim 14, it is unclear which structures are positively claimed and which are functional.
Claim 18 recites the limitation "the bar" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  Antecedent basis for the term “bar” is established in Claim 17, but Claim 18 depends on Claim 16.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
Claim 12 is interpreted as reading “first axis” and “second axis” to keep its dependency
Claim 18 is interpreted as depending on Claim 17
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 8-10, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pilenga (US Publication 2018/0242677).
Regarding Claim 1, Pilenga teaches a protective helmet (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 5, 7, and 8; [0045] “protective helmet 1”) comprising:
an outer shell (2) configured for surrounding a head of a user (see Fig. 5; [0044] "shell 2 adapted to surround a portion of the skull of a user");
a protection shield (3) movable relative to the outer shell between a deployed position, where the protection shield extends forward of a front portion of the outer shell, and a stowed position, where the protection shield extends over an upper portion of the outer shell (see Fig. 5 for deployed; [0047] "a movement in translation and rotation of said mask/goggles 3 with respect to said shell 2 between a first operating position…in which said mask/goggles 3 is/are positioned at a lower front edge 22 of said shell...and a second operating position"; see Fig. 7 for stowed; [0047] "a movement in translation and rotation of said mask/goggles 3 with respect to said shell 2 between a first operating position...and a second operating position, of non-use, in which said mask/goggles 3 is/are positioned adjacent to a rear portion 23 of said shell 2"); and
a linkage mechanism for connecting the protection shield to the outer shell and permitting movement of the protection shield between the deployed position and the stowed position (see Fig. 8; [0047] "connection means 4 are adapted to implement a movement in translation and rotation of said mask/goggles 3 with respect to said shell 2"), the linkage mechanism comprising:
a first link (50) connected to the outer shell and the protection shield (see Fig. 8; [0050] "connection means 4 comprise...first 41 and second rigid element...first 51 and a second pin"; [0053] "said first 51 and second pin are positioned respectively on a first 50 and second bushing that are mounted in free rotation respectively about a third 211 and fourth pin fixed to said shell 2"; where mask/goggle 3 connects to shell 2, shell 2 to pin 51 and bushing 50, and therefore goggles 3 are also to pin 51 and bushing 50);
a second link (41) having a first end connected to the outer shell and a second end connected to the protection shield (see Fig. 8; [0045] "first 41 and a second rigid element that are constrained, respectively, at their first end 411, to a first 31 and a second side portion of said mask/goggles 3"; [0046] "first 41 and second rigid element are then pivoted respectively, at their second end 412, on a first 21 and a second side portion of said shell 2" where, similarly as aforementioned, the second end eventually connects back to the outer shell); and
a biasing member (42) having a first end connected to the first link and a second end connected to the second link (see Fig. 8; [0051] "first spring means 42 are connected to said first pin 51 and to said first rigid element 41", where 51 is on bushing 50),
wherein the second end of the biasing member slidably moves along the second link between the first end of the second link and the second end of the second link during movement of the protection shield between the deployed position and the stowed position (see Figs. 6 and 7; [0058] "to implement the movement of the mask/goggles 3 between the first and the second position, the user exerts a tension on the mask/goggles 3 causing it/them to move forward...rotation takes place maintaining the spring 42 in traction...first rigid element 41 can start to slide toward the front of the helmet as result of the tension of the spring 42 and causing insertion of the mask/goggles 3 in a housing seat 230"; [0059] "mask/goggles 3 is/are maintained in position by the tension force of the spring 42, adhering to the rear portion 23 of the shell 2"; [0053] “first 50 and second bushing…free to slide respectively in said first 43 and second groove”; in that the grooves are between the ends of the second link, and 50 can slide in the grooves, 50 slides between the ends of the second link; and as the second end of biasing member 42 is connected back to 50, the second end of the biasing member subsequently slides between the ends of the second link).
Regarding Claim 2, Pilenga teaches all the claimed limitations as discussed above in Claim 1.
Pilenga further teaches wherein the second link (41) has a slot (43 + 71) extending between the first end and the second end of the second link with a bar (61) extending between a first slot end and a second slot end (see Fig. 8; [0058] “groove 43…of the first rigid element 41”; [0052] "first 41 and the second rigid element each comprise a fixing pin 61 on which the first 42 and second spring means are fixed, and a housing seat 71, for example formed of a groove or recess in the first 41 and second rigid element"; "[0053] "first 50 and second bushing being inserted and free to slide respectively in said first 43 and second groove"; see Fig. 8 where groove 43 and 71 extend between ends of 41; also, inasmuch as bar 61 has a width, it extends between the slot ends; see annotated portion of Fig. 8 below).

    PNG
    media_image1.png
    382
    540
    media_image1.png
    Greyscale

	Regarding Claim 4, Pilenga teaches all the claimed limitations as discussed above in Claim 2.
	Pilenga further teaches wherein the slot is angled at an acute angle relative to a major longitudinal axis extending between the first end of the second link and the second end of the second link (see Fig. 8 where the slot extends parallel to the major longitudinal axis, where parallel is zero degrees which is an acute angle).
	Regarding Claim 5, Pilenga teaches all the claimed limitations as discussed above in Claim 2.
	Pilenga further teaches wherein the slot is parallel with a major longitudinal axis extending between the first end of the second link and the second end of the second link (see rejection of Claim 4).
	Regarding Claim 8, Pilenga teaches all the claimed limitations as discussed above in Claim 1.
Pilenga further teaches wherein the biasing member is movable between a first or unstretched configuration to a second or stretched configuration upon application of a biasing force to at least one of the first end of the biasing member and the second end of the biasing member due to movement of the protection shield to an intermediate position between the deployed position and the stowed position (for movable between configurations -- see Figs. 5-7, where [0056] “Fig. 5 represents…the first position”, Fig. 6 is the second position in that [0058] “mask/goggles 3 is/are housed in said housing seat 230 at said second position”, and [0041] “Fig. 7 is…an intermediate position between the positions of Figs. 5 and 6”, where Fig. 5 deployed position shows a first configuration of the biasing member; Fig. 7 shows a second configuration of the biasing member in the intermediate position between Figs. 5 and 6; as such, Figs. 5 and 7 show the biasing member movable between first to second configuration; as for application of a biasing force changing Fig. 5 to Fig. 7-- [0058] “to implement the movement of the mask/goggles 3 between the first and the second position, the user exerts a tension on the mask/goggles 3 causing it/them to move forward…rotation takes place maintaining the spring 42 in traction…which allows the mask/goggles 3 to be maintained at a suitable distance from the shell 2, as shown in Fig. 7”). 
Regarding Claim 9, Pilenga teaches all the claimed limitations as discussed above in Claim 8.
Pilenga further teaches wherein, in the second or stretched configuration, the biasing member provides assistance during movement of the protection shield from the intermediate position toward the deployed position or the stowed position ([0058] “rotation takes place maintaining the spring 42 in traction”; as the spring 42 biasing member provides assistance in rotation, and as Figs. 5-7 show rotation occurring during movement between the three positions, the biasing member provides assistance during movement as recited).
Regarding Claim 10, Pilenga teaches all the claimed limitations as discussed above in Claim 1.
Pilenga further teaches wherein the biasing member is a tension spring ([0059] "tension force of the spring 42").
	Regarding Claim 13, Pilenga teaches all the claimed limitations as discussed above in Claim 1.
	Pilenga further teaches wherein the first link (50) and the first end of the second link (41) are connected to the outer shell by a locking tab (see Fig. 8; [0061] "closing cover 90 to protect part of the components of the connection means 4", where 50 and 41 are part of connection means 4, and therefore protective cover 90 is part of the connection to the outer shell).

Claim(s) 16, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pilenga (US Publication 2018/0242677).
Regarding Claim 16, Pilenga teaches a linkage mechanism (4) for connecting a protection shield to an outer shell of a protective helmet (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 5, 7, and 8; [0047] "connection means 4 are adapted to implement a movement in translation and rotation of said mask/goggles 3 with respect to said shell 2"; Pilenga teaches the linkage mechanism which meets the structural limitations in the claims and performs the functions as recited such as being capable of  connecting the elements recited, especially in light of [0047] and [0045] “protective helmet 1”), the linkage mechanism comprising:
a first link (50) configured for connecting to the outer shell and the protection shield (see Fig. 8; [0050] "connection means 4 comprise...first 41 and second rigid element...first 51 and a second pin"; [0053] "said first 51 and second pin are positioned respectively on a first 50 and second bushing that are mounted in free rotation respectively about a third 211 and fourth pin fixed to said shell 2"; Pilenga teaches the first link which meets the structural limitations in the claims and performs the functions as recited such as being capable of connecting as recited, especially as mask/goggle 3 connects to shell 2, shell 2 to pin 51 and bushing 50, and therefore goggles 3 are also to pin 51 and bushing 50);
a second link (41) having a first end configured for connecting to the outer shell and a second end configured for connecting to the protection shield (see Fig. 8; [0045] "first 41 and a second rigid element that are constrained, respectively, at their first end 411, to a first 31 and a second side portion of said mask/goggles 3"; [0046] "first 41 and second rigid element are then pivoted respectively, at their second end 412, on a first 21 and a second side portion of said shell 2"; Pilenga teaches the second link with first end and second end which meets the structural limitations in the claims and performs the functions as recited such as being capable of  the connections recited, especially in light of the aforementioned and where, similarly as aforementioned, the second end eventually connects back to the outer shell); and
a biasing member (42) having a first end connected to the first link and a second end connected to the second link (see Fig. 8; [0051] "first spring means 42 are connected to said first pin 51 and to said first rigid element 41", where 51 is on bushing 50),
wherein the second end of the biasing member is configured to slidably move along the second link between the first end of the second link and the second end of the second link during movement of the protection shield between the deployed position and the stowed position (see Figs. 6 and 7; [0058] "to implement the movement of the mask/goggles 3 between the first and the second position, the user exerts a tension on the mask/goggles 3 causing it/them to move forward...rotation takes place maintaining the spring 42 in traction...first rigid element 41 can start to slide toward the front of the helmet as result of the tension of the spring 42 and causing insertion of the mask/goggles 3 in a housing seat 230"; [0059] "mask/goggles 3 is/are maintained in position by the tension force of the spring 42, adhering to the rear portion 23 of the shell 2"; [0053] “first 50 and second bushing…free to slide respectively in said first 43 and second groove”; in that the grooves are between the ends of the second link, and 50 can slide in the grooves, 50 slides between the ends of the second link; and as the second end of biasing member 42 is connected back to 50, the second end of the biasing member subsequently slides between the ends of the second link; Pilenga teaches the second end of the biasing member configured to slidably move along the second link between the first end and second end of the second link which meets the structural limitations in the claims and performs the functions as recited such as being capable of  doing so during movement as recited, especially in light of the aforementioned).
Regarding Claim 17, Pilenga teaches all the claimed limitations as discussed above in Claim 16.
The body of Claim 17 is the same as the body of Claim 2.  As such, see the aforementioned rejection of the body of Claim 2 for the rejection of the body of Claim 17.
Regarding Claim 20, Pilenga teaches all the claimed limitations as discussed above in Claim 16.
The body of Claim 20 is the same as the body of Claim 8.  As such, see the aforementioned rejection of the body of Claim 8 for the rejection of the body of Claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilenga (US Publication 2018/0242677), as applied to Claim(s) 1, 2, 4, 5, 8-10, 13 above, in view of Boochard (USPN 4853973).
Regarding Claim 6, Pilenga teaches all the claimed limitations as discussed above in Claim 1.
Pilenga further teaches wherein the first end of the biasing member is a loop that is connected to a retaining element (51) on the first link (50) (see Fig. 8 for first end as a loop; [0051] "first spring means 42 are connected to said first pin 51 and to said first rigid element 41"; [0053] "said first 51 and second pin are positioned respectively on a first 50 and second bushing”).

Pilenga does not explicitly teach that the retaining element for the biasing member is hook-shaped.

Boochard further teaches that the retaining element for the biasing member is hook-shaped (see Fig. 3A; Col. 7 Lines 13-19 "lower end of spring 33 is connected to...connecting means 40.  Connecting means 40 includes a hooked portion 41…hooked portion 41…provides a member to which the lower end of spring 33 is attached" where, as best understood, the “upper” 43 in Fig. 3A should instead be 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pilenga’s pin 51 to be of a hook as taught by Boochard as a simple substitution of one known method to attach a spring for another in order to better secure the loop without slip, especially as both Pilenga and Boochard are in the same field of endeavor of a spring and retaining element for a helmet to move between deployed and stowed positions (see descriptions of Figs. 1-3A).
Regarding Claim 7, modified Pilenga teaches all the claimed limitations as discussed above in Claim 6.
Pilenga further teaches wherein the first end of the biasing member pivots about the retaining element during movement of the protection shield between the deployed position and the stowed position (as aforementioned in the rejection of Claim 6, the first end of the biasing member is about the retaining element 51 of 50; [0053] “first 50 and second bushing…are mounted in free rotation respectively…to said shell 2”; [0058] “to implement the movement of the mask/goggles 3 between the first and the second position…rotation takes place maintaining the spring 42 in traction”; see Figs. 5-7, where [0056] “Fig. 5 represents…the first position”, Fig. 6 is the second position in that [0058] “mask/goggles 3 is/are housed in said housing seat 230 at said second position”, and [0041] “Fig. 7 is…an intermediate position between the positions of Figs. 5 and 6”, where Figs. 5, 7, and 6 show the pivoting of the biasing member about the retaining element as recited).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilenga (US Publication 2018/0242677), as applied to Claim(s) 1, 2, 4, 5, 8-10, 13 above, in view of Stolker (US Publication 2019/0090577).
Regarding Claim 12, Pilenga teaches all the claimed limitations as discussed above in Claim 1.
Pilenga further teaches wherein the first end of the second link is pivotally movable relative to the outer shell about a third pivot axis (see Figs. 5-7 where [0056] “Fig. 5 represents…the first position”, Fig. 6 is the second position in that [0058] “mask/goggles 3 is/are housed in said housing seat 230 at said second position”, and [0041] “Fig. 7 is…an intermediate position between the positions of Figs. 5 and 6”, where Figs. 5-7 show the pivoting of the first end of the second link (area by 412) relative to the outer shell; as such, the third pivot axis is at the first 50 and second bushing). 

Pilenga does not explicitly teach and wherein the second end of the second link is pivotally movable relative to the protection shield about a fourth pivot axis substantially parallel to the third pivot axis and offset from the third pivot axis.

Stolker teaches wherein the second end of the second link is pivotally movable relative to the protection shield about a fourth pivot axis (see Fig. 10A; [0049] "hinge 4 allows the arms 5A to move to allow for various fits to meet the contours of the facial structure of each individual user", where location of hinge 4 would be the fourth pivot axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pilenga’s second end of the second link to be pivotally movable relative to the protection shield as taught with the hinge of Stolker in order to provide additional fits for the user ([0049]).

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Pilenga then teaches the fourth pivot axis substantially parallel to the third pivot axis and offset from the third pivot axis (as the first end and second end of the second link (as first 50 and second bushing of Pilenga at the first end of the second link and hinge 4 of Stolker at the second end of the second link are at different locations, their respective pivot axes are substantially parallel and offset).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilenga (US Publication 2018/0242677), as applied to Claim(s) 16, 17, and 20 above, in view of Boochard (USPN 4853973).
Regarding Claim 19, Pilenga teaches all the claimed limitations as discussed above in Claim 16.
The body of Claim 19 is the same as the body of Claim 6.  As such, see the aforementioned rejection of the body of Claim 6 for the rejection of the body of Claim 19.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim(s) 3 and 11 is/are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 3, none of the prior art of record discloses a second end of a biasing member moving along the bar between the first slot end and the second slot end during movement between deployed and stowed positions, in conjunction with the other structural limitations, as set forth in the claim.  The use of a biasing member on a bar is known in the art of apparel, but the specific relation of the biasing member moving along the bar during movement between positions, in conjunction with the other structural limitations, as claimed by the applicant is novel.  Specifically, prior art Pilenga discloses a second end of a biasing member on a bar as recited in the application.  Prior art Pilenga also discloses the biasing member moving between first and second slot ends during movement between the deployed and stowed positions.  However, none of the prior art discloses, teaches, or suggests that the movement of the biasing member is also along the bar.  To modify Pilenga such that the biasing member moves along the bar in conjunction with the other structural limitations as recited in the current application would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.
Regarding Claim 11, Pilenga teaches wherein the first link (50) is pivotally movable relative to the outer shell about a first pivot axis (see Fig. 8; [0053] "first 51 and second pin are positioned respectively on a first 50 and second bushing that are mounted in free rotation respectively about a third 211 and fourth pin fixed to said shell 2", first pivot axis being at the first 50 and second bushing).
wherein the first link (50) is pivotally movable relative to the protection shield about a second pivot axis substantially parallel to the first pivot axis (see Fig. 8; [0053] "first 51 and second pin are positioned respectively on a first 50 and second bushing that are mounted in free rotation respectively about a third 211 and fourth pin fixed to said shell 2"; inasmuch as 51 can freely rotate, it is pivotally movable relative to the protection shield about a second pivot axis, second pivot axis being at the first 50 and second bushing).

However, none of the prior art of record discloses wherein the second pivot axis is substantially parallel to the first pivot axis and is offset from the first pivot axis, in conjunction with the other structural limitations, as set forth in the claim.  The use of a first link pivotably movable relative to the outer shell and the protection shield is known in the art of apparel, but the specific relation of the pivot axes relative to one another being substantially parallel and offset as claimed by the applicant, in conjunction with the other structural limitations, as claimed by the applicant is novel.  Specifically, as aforementioned, Pilenga teaches a first pivot axis of the first link relative to the outer shell.  Pilenga also teaches a second pivot axis of the first link relative to the protective shield.  However, none of the prior art discloses, teaches, or suggests that the first and second pivot axes of the first link are substantially parallel and offset.  To modify Pilenga such that the pivot axes of the first link are substantially parallel and offset in conjunction with the other structural limitations as recited in the current application would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.
Regarding Claim 14, none of the prior art of record discloses wherein the locking tab has a rail that is shaped to be slidably received within an accessory attachment rail on a lateral portion of the outer shell, in conjunction with the other structural limitations, as set forth in the claim.  The use of a locking tab is known in the art of apparel, but the recitation of mateable rails between the locking tab and the outer shell, in conjunction with the other structural limitations, as claimed by the applicant is novel.  Specifically, as aforementioned, Pilenga teaches a locking tab.  However, none of the prior art discloses, teaches, or suggests that such a locking tab has a rail that is slidably received within another rail structure on the outer shell.  To modify Pilenga with such a rail fastening between the locking tab and the outer shell in conjunction with the other structural limitations as recited in the current application would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.
Regarding Claim 15: Claim 15 contains allowable subject matter at the least for its dependency on Claim 14 which has allowable subject matter as indicated.
Regarding Claim 18: as best understood, the body of Claim 18 is the same as Claim 3 and therefore contains allowable subject matter similarly as aforementioned.
	
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Pilenga (USPN 4817596) directed to a protective helmet with slidable means; Lebel et al (USPN 9125447), Hunt (USPN 8635715) directed to helmets with three positions; Shida (US Publication 2019/0133236) directed to a pivot axis relative to the protection shield.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732          


/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732